DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-16 are allowed.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 16:
A magnetic tracking system according to claim 11, wherein the thermal insulation sheet contains holes which enhance the thermal insulation.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest reasonable art to
Wang in view of Ashe (of record) fails to set forth and disclose the newly cited method of positioning including the positioning of a head frame including a radiator and coil for alternating magnetic field production with a ferromagnetic sheet in such a manner that a layer of thermal insulation is mounted in-between the ferromagnetic sheet and the radiator so as to prevent transfer of thermal energy from the radiator and the ferromagnetic sheet itself. The reference to Wang discloses the insulation being mounted between conductor elements and the insulation elements of the Ashe reference are utilized on a non-head coil system/method which does not require the specific population of head coil systems for reduced magnetic distortion via insulation and the specific positioning of the instant methods.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793